Citation Nr: 1829100	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-34 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.	Entitlement to service connection for a right knee disability, secondary to service-connected flat foot, acquired (bilaterally), impingement of peroneal tendon, right ankle associated with flat foot (bilaterally), or peroneal tendonitis, or left ankle associated with flat foot acquired (bilaterally).

2.	Entitlement to service connection for a left knee disability, secondary to service-connected flat foot, acquired (bilaterally), impingement of peroneal tendon, right ankle associated with flat foot (bilaterally), or peroneal tendonitis, or left ankle associated with flat foot acquired (bilaterally).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August of 1994 to October of 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for a bilateral knee condition and a lumbar spine condition were denied in the June 2014 rating decision on appeal.

The Veteran appeared at a Video Conference hearing before the undersigned Judge in April 2017, with regard to the issues of entitlement to service connection for sciatica (claimed as a right hip disability), lumbar spine, and bilateral knee disabilities.  A transcript of the hearing is of record.  The issues of entitlement to service connection for sciatica (claimed as a right hip disability), and entitlement to service connection for lumbar spine are addressed in a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board regrets any further delay, the Board finds additional development is warranted before a decision may be rendered on this issue.

The Veteran seeks service connection for bilateral knee conditions, secondary to service-connected flat foot, acquired (bilaterally), impingement of peroneal tendon, right ankle associated with flat foot (bilaterally), or peroneal tendonitis, or left ankle associated with flat foot acquired (bilaterally).

At the April 2017, the Veteran testified that both of his knees have gotten progressively worse since his January 2014 VA examination.  Additionally, the Veteran testified that he believes that his bilateral knee conditions are directly related to his active duty service.  Specifically, the Veteran reported completing road marches in full gear, carrying approximately 60-70 pounds of equipment.  Additionally, the Veteran stated that road many marches were done while ascending and descending deep gorges in Hawaii.  The Veteran indicated that he began to experience pain in the military; however, he did not complain because he was trying to be impressive and "trying to be a good soldier".  Further, the Veteran indicates that the pain he began experiencing in his knees, became progressively worse due to his feet and ankles.  The Board finds that the January 2014 VA examination did not consider these theories of entitlement.  Accordingly, the issues must be remanded for a new examination(s) to consider these theories of entitlement.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination(s) by a physician(s) with appropriate expertise.  The purpose of the examination(s) is to determine the etiology of the Veteran's bilateral knee conditions, and whether these disabilities are directly related to his active duty service or secondarily related to his service-connected disabilities, to include flat foot, acquired (bilaterally), impingement of peroneal tendon, right ankle associated with flat foot (bilaterally), or peroneal tendonitis, left ankle associated with flatfoot acquired (bilaterally).

The following considerations must govern the examination(s):

a.	The claims file and a copy of this remand must be made available to the physician(s), who must acknowledge receipt and review of these materials in any report generated. 

b.	The physician(s) must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the fact that the Veteran is service-connected for flat foot, acquired (bilaterally), impingement of peroneal tendon, right ankle associated with flat foot (bilaterally), or peroneal tendonitis, and left ankle associated with flat foot acquired (bilaterally).  Additionally, the Veteran contends that his bilateral knee conditions are caused by his active duty service and/or were caused by or aggravated by these service-connected conditions.  

c.	All indicated and necessary tests and studies must be performed.

d.	The examiner(s) must also provide an opinion as to whether the Veteran's right and left knee conditions began during active duty service or are related to any incident of service. 

e.	The examiner(s) must also provide an opinion as to whether the Veteran's right and left knee conditions are caused by or aggravated by his service-connected conditions, including his foot and ankle disorders.

The term "aggravated" in the above context, refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.	The examiner must provide a complete explanation for his or her opinion(s), based on their clinical experience, medical expertise, and established principles.

g.	If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2.	After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.	Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

